internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi 4-plr-126222-01 date date legend decedent rlt rlt charity crut charity charity charity charity charity charity dollar_figurex y z date date date date date date date date state dear this is in response to your letter dated date and prior correspondence submitted in which you requested rulings on behalf of decedent’s estate concerning the proposed division of trust the facts are represented to be as follows on date decedent executed crut a_trust intended to qualify as a charitable_remainder_trust described in sec_664 of the internal_revenue_code decedent also executed rlt a revocable_trust on that same date decedent executed a will on date and amended and restated rlt on date decedent died testate on date and was not survived by a spouse or children in general under the terms of crut a unitrust_interest is to be paid annually by the trustee the unitrust_interest is the lesser_of a unitrust_amount equal to five percent of the net fair_market_value of crut valued as of the valuation_date of each taxable_year or the net_income of crut for the year if in any subsequent year crut net_income exceeds the unitrust_amount payable during such year then to the extent that the aggregate of the amounts paid to the unitrust beneficiaries in prior years is less than the total of all unitrust amounts payable for such years the trustee is to make additional payments to the unitrust beneficiaries in an amount calculated to cure the prior deficit the unitrust_interest is to be paid to decedent during his lifetime on decedent’s death the unitrust_interest is to be paid to y individuals referred to as the successor income beneficiaries for each successor income beneficiary’s life and the lifetime of the survivor of them on the death of the last to die of the successor income beneficiaries crut is to terminate and the trustee is to distribute the remaining assets of crut including principal and accumulated income outright in equal shares to charities paragraph provides that if any charitable remaindermen is not an organization described in sec_170 sec_170 sec_2055 and sec_2522 of the code at the time a distribution is required to be made to it then the trustee is to distribute such respective amount of crut in equal shares to the other organizations described in paragraph if none of the charitable remaindermen qualify as an organization described in those sections of the code then the trustee is to distribute such respective amount of crut to one or more other organizations described in those sections of the code as the trustee in its sole discretion deems appropriate paragraph of crut provides that decedent expressly reserves the power exercisable only by decedent’s will to revoke and terminate the survivorship payments for any one or more of the successor income beneficiaries if decedent effectively exercises such testamentary power it is to have the same effect as though the successor income_beneficiary or beneficiaries whose interest or interests have been revoked had predeceased decedent paragraph of crut provides that no estate inheritance or any other death taxes with respect to crut is to be allocated to or recoverable from crut and decedent agrees not to make any inconsistent direction in decedent’s will nevertheless if for any reason crut becomes liable for or subject_to a lien for death taxes on the death of decedent the income interests of the successor income beneficiaries will take effect only if such successor income_beneficiary or beneficiaries furnish any funds which are necessary for payment of such death taxes for which crut may be liable if any one or more of the successor income beneficiaries fail to furnish those funds then said successor income beneficiaries are to be deemed to have predeceased decedent this provision may be enforced by the trustee or any one or more of the charitable remaindermen acting alone or together paragraph second of decedent’s will provides that all of decedent’s property is to be distributed to rlt decedent’s will did not contain any directions regarding the payment of estate or inheritance taxes paragraph of the amended and restated rlt provides that upon the death of decedent the residue of rlt after payment of all expenses and taxes and certain specific bequests is to be distributed to rlt charity an organization described in sec_170 and sec_2055 paragraph of rlt provides that the trustee is to pay any state or federal estate or inheritance_tax imposed because of the death of decedent from the principal of rlt and charge such payment proportionately against the interests of the residual beneficiaries of rlt however should any such tax be imposed partly because of the assets of rlt and partly because of other_property the trustee is to pay from the principal of rlt only the proportion of the tax as the total value of the assets of rlt giving rise to the tax bears to the total value of all property giving rise to the tax as noted above decedent died on date the executor of decedent’s estate determined that the value of assets held in crut on the date of death was includible in decedent’s gross_estate under sec_2036 see revrul_76_273 1976_2_cb_268 further at the time of decedent’s death of the y successor income beneficiaries designated in crut only z were then living subsequent to decedent’s death a dispute arose regarding whether all estate_taxes generated by the inclusion of property including crut in the decedent’s gross_estate would be payable from rlt or from other sources rlt charity as the residual beneficiary of rlt asserted that payment of the estate_taxes generated by the inclusion of crut in the gross_estate should be paid under the terms of crut by the successor income beneficiaries of crut on date the trustee of crut and rlt filed a petition in the superior court of state requesting instructions on proration of the estate_tax liability on date state superior court entered a decision finding that any estate_taxes attributed to property passing outside of rlt including crut were not to be paid from the assets of rlt the court ordered that the estate_taxes imposed as a result of the inclusion of crut in the gross_estate are to be paid_by the successor income beneficiaries of crut in proportion to the value of their respective interests in crut if any of the successor income beneficiaries do not pay his or her share of such taxes he or she would be deemed to have predeceased decedent under the terms of crut as a result if none of successor income beneficiaries of crut pay the taxes attributable to their respective interests crut corpus will pass directly to charities as remaindermen on date the successor income beneficiaries of crut filed an appeal to the state court_of_appeals during pendency of the appeal the successor income beneficiaries of crut charities and rlt charity entered into negotiations all the parties other than charity and charity have entered into an agreement under the agreement crut will be divided into three charitable_remainder unitrusts intended to qualify under sec_664 designated as trust a-1 trust a-2 and trust b as follows trust a-1 will consist of one-sixth of crut the initial non-charitable beneficiaries of trust a-1 will be those successor income beneficiaries living on decedent’s date of death all of the terms and conditions of crut will be applicable to trust a-1 except that the remainder beneficiary of trust a-1 will be solely charity trust a-2 will consist of one-sixth of crut the initial non-charitable beneficiaries of trust a-2 will be those successor income beneficiaries living on decedent’s date of death all of the terms and conditions of crut will be applicable to trust a-2 except that the remainder beneficiary of trust a-2 will be solely charity trust b will consist of two-thirds of crut the initial non-charitable beneficiaries of trust b will be those successor income beneficiaries living on decedent’s date of death all of the terms and conditions of crut will be applicable to trust b except that the remainder beneficiaries of trust b will be solely charities the remainder beneficiaries of trust b will be charities trust b will then be terminated and the successor income beneficiaries and the charities will immediately be paid outright an amount equal to the present_value of their respective interests as determined under sec_7520 and sec_1_664-4 the successor income beneficiaries will be responsible for the payment of death taxes attributable to their respective interests in trust b as well as the death taxes attributable to their respective unitrust interests in trusts a-1 and a-2 crut will be divided into three separate trusts trust a-1 trust a-2 and trust b on a pro_rata basis rlt charity will pay dollar_figurex to successor income beneficiaries of crut on account of attorneys’ fees the entire residue of rlt after payment of all applicable estate and inheritance taxes on the specific bequests under rlt and undiminished by the payment of the taxes on the income_interest of crut will pass to rlt charity on date the superior court of state approved the division of crut and the termination and distribution as described in the agreement contingent on the issuance of a favorable ruling by the internal_revenue_service decedent’s estate has requested the following rulings the proposed division of crut into three separate and distinct unitrusts will not cause trust a-1 trust a-2 or trust b to fail to qualify as charitable_remainder trusts under sec_664 of the internal_revenue_code decedent’s estate is entitled to an estate_tax deduction under sec_2055 of the code for the date of death value of the residuary bequest augmented by the net probate_estate passing to rlt under decedent’s will provided in rlt to rlt charity as determined under the terms of rlt less the dollar_figurex payment to be made by rlt charity to the successor income beneficiaries of crut and less any federal and state estate and inheritance taxes attributable to the dollar_figurex payment the estate_tax charitable deduction for rlt is not to be reduced by any federal and state estate and inheritance taxes caused by the taxation of the interests of successor income beneficiaries of crut decedent’s estate is entitled to an estate_tax charitable deduction for the lesser_of i the date of death actuarial value of the remainder_interest in crut unreduced by any federal and state estate and inheritance taxes or ii the sum of a the actual amount passing to the remainder beneficiaries of trust b and b the date of death actuarial value of the remainder of trust a-1 and trust a-2 unreduced by any federal and state estate and inheritance taxes the proposed division will not cause crut trust a-1 trust a-2 or trust b to realize gain for federal_income_tax purposes under sec_61 and sec_1001 of the code the actuarial values will be determined as of the date of death of decedent a pro_rata share of interest dividends and other income which has accrued to trust b since the date of death of decedent will be added to each respective interest ruling_request under sec_664 of the code a charitable_remainder_unitrust is a_trust pursuant to which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of the assets valued annually is to be paid not less often than annually to one or more persons at least one of whom is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals no amount other than the above-described payments may be paid to or for_the_use_of any person other than an organization described in sec_170 following the termination of the payments described above the remainder_interest in the trust generally is to be transferred to or for_the_use_of an organization described in sec_170 under sec_664 the trust instrument may provide in lieu of the provisions of sec_664 that the trustee shall pay to the income_beneficiary for each year the lesser_of the trust income for the year or a fixed percentage of the trust corpus determined annually as prescribed in sec_664 in the present case crut will be divided on a pro_rata basis and trust a-1 trust a-2 and trust b will contain the same provisions as crut the successor income beneficiaries remain the same in each of the three separate trusts while each charity named in crut is now named as a remainderman in only one of trust a-1 trust a-2 and trust b each charity will have the correct percentage interest in crut preserved after the division based on the facts and representations submitted we conclude that the division of crut into three separate trusts trust a-1 trust a-2 and trust b will not cause crut or the three separate trusts to fail to qualify as charitable_remainder trusts under sec_664 ruling_request sec_2 and sec_2055 of the code provides that for estate_tax purposes the value of the taxable_estate is determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 of the code provides that where an interest in property passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 a deduction shall be allowed under this section for the interest which passes or has passed to the person or for the use described in sec_2055 if in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 in revrul_82_128 c b a creates a charitable_remainder_unitrust pursuant to which a six percent unitrust_interest is to be paid to a until his death and then to b until b’s death upon the death of the survivor of a and b the remaining trust assets are payable to a charitable_organization described in sec_170 sec_2055 and sec_2522 under applicable state law federal estate and state_death_taxes in the absence of a clear direction to the contrary in the decedent’s will must be equitably apportioned against and payable from the separate interests in the estate that will give rise to these taxes the ruling concludes that since the possibility exists that on a’s death trust corpus will be used to pay estate_taxes since the trust is subject_to inclusion in a’s gross_estate under sec_2036 the trust does not qualify under sec_664 see sec_664 providing that no amount other than the unitrust_amount may be paid to or for_the_use_of any person other than an organization described in sec_170 see also sec_1 a example on the other hand if the trust provides that b’s successor interest will take effect only if b furnishes the funds for payment of any estate_tax for which the trustee may be liable then the trust will qualify under sec_664 under this provision there could be no invasion of trust corpus to pay the estate_tax in the instant case consistent with the terms of the state superior court order interpreting the terms of rlt and crut the residue of rlt determined without reduction for any federal and state estate or inheritance taxes attributable to the inclusion of crut in the gross_estate will pass to rlt charity accordingly we conclude that an estate_tax charitable deduction under sec_2055 will be allowable for the date of death value of the residuary bequest augmented by the net probate_estate passing to rlt under decedent’s will provided in rlt to rlt charity as determined under the terms of rlt less the dollar_figurex payment to be made by rlt charity to the successor income beneficiaries and less any federal and state estate and inheritance taxes attributable to the dollar_figurex payment in determining the date of death value of the rlt residuary bequest the rlt residue is not to be reduced by any federal or state estate or inheritance_tax attributable to the inclusion of the crut in the gross_estate or attributable to the interests of the successor income beneficiaries of crut in addition as discussed above the division of crut into trusts a-1 trust a-2 and trust b will not affect the qualification of crut or the successor trusts under sec_664 further pursuant to the proposed division of crut into trust a-1 trust a-2 and trust b and the termination of trust b the actuarial value of the interests of the successor income beneficiaries and charities will be identical to the actuarial value of the interests as determined for estate_tax deduction purposes under the original terms of crut accordingly assuming crut otherwise qualifies as a charitable_remainder_trust described in sec_664 decedent’s estate is entitled to an estate_tax charitable deduction under sec_2055 for the lesser_of i the date of death actuarial value determined under sec_7520 and sec_1_664-4 of the remainder_interest in crut determined without reduction for any state or federal estate or inheritance taxes attributable to the inclusion of crut in the gross_estate or ii the sum of a the actual amount passing to the remainder beneficiaries of trust b on termination and b the date of death actuarial value determined under sec_7520 and sec_1_664-4 of the remainder interests in trust a-1 and trust a-2 determined without reduction for any state or federal estate or inheritance taxes attributable to the inclusion of crut in the gross_estate ruling_request sec_61 of the code provides that gross_income includes gains derived from dealings in property sec_1001 of the code provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to a make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 of the code the present case is distinguishable from revrul_69_486 because it has been represented that the assets of crut will be allocated among trust a-1 trust a-2 and trust b in a pro_rata manner and each trust will receive its proportionate part of each of the assets of crut accordingly the proposed transaction will not be treated as a pro_rata distribution to trusts a-1 a-2 and b followed by an exchange of assets among those trusts 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 of the code in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite in cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans it is consistent with the supreme court's opinion in cottage savings to find that solely as the result of the pro_rata division of crut into trust a-1 trust a-2 and trust b the interests of the non-charitable income beneficiaries of trust a-1 trust a-2 and trust b will not differ materially from their interests in crut immediately after the pro_rata division the non- charitable beneficiaries will be entitled to a distribution from each trust that bears the same ratio to the distribution they would have received from the crut as the value of that trust’s assets bears to the value of the crut's assets one of the six charitable_remainder beneficiaries of crut will be the sole remainder beneficiary of trust a-1 a second of the six charitable beneficiaries of crut will be the sole remainder beneficiary of trust a-2 although the respective remainder beneficiary of trust a-1 and trust a-2 will be the sole beneficiary of a_trust funded with assets representing one-sixth of the value of the assets of crut their respective interests will not differ materially from their interest as a beneficiary of one-sixth of the remainder_interest of crut similarly the interest of each of the four charitable_remainder beneficiaries of trust b which will be funded with assets representing two-thirds of the value of the assets of crut will not differ materially from their respective interests as one of the six charitable_remainder beneficiaries of crut the proposed division of crut into trust a-1 trust a-2 and trust b and the proposed pro_rata allocation of the assets of crut among trust a-1 trust a-2 and trust b will not result in the realization of gain by any of such trusts the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code we express no opinion on whether crut qualifies as a charitable_remainder_trust under sec_664 or whether the separate trusts trust a-1 trust a-2 trust b each will qualify as charitable_remainder trusts under sec_664 further the conclusion under ruling_request is limited solely to the income_tax consequences of the division of crut into trust a-1 trust a-2 and trust b under sec_61 and sec_1001 and no opinion is expressed or implied concerning the application of any provision of the code or regulations to crut trust a-1 trust a-2 trust b or any beneficiaries thereof with respect to any events or transactions in accordance with the powers of attorney on file with this office we are sending a copy of this letter to the executor of decedent’s estate the trustee of rlt and crut successor income beneficiaries of crut and rlt charity the ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george l masnik chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
